           Case 1:13-cr-00872-RA Document 25 Filed 10/05/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 10/5/2020


 UNITED STATES OF AMERICA,
                                                                  No. 13-CR-872 (RA)
                                  v.
                                                                         ORDER
          GIUSEPPE VALENTINO,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Thursday October 8, 2020 at 11:00

a.m. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 67812309#

         PIN: 9921299#

SO ORDERED.

Dated:     October 5, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
